NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-2121
                                      ___________

                                 CIRILLO CARDOZA,
                                             Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                      ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A78-831-033)
                     Immigration Judge: Honorable Mirlande Tadal
                      ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                               November 21, 2012
         Before: SLOVITER, CHAGARES and GREENBERG, Circuit Judges

                          (Opinion filed: November 27, 2012)
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

      Cirillo Cardozo, a citizen of India, entered the United States in April 2009.

He appeared before an Immigration Judge (“IJ”) and conceded that he was removable for

entering without a valid entry document. Immigration and Nationality Act (“INA”)

§ 212(a)(7)(A)(i)(I) [8 U.S.C. § 1182(a)(7)(A)(i)(I)]. Cardozo applied for asylum,
withholding of removal, and protection under the United Nations Convention Against

Torture (“CAT”), based on allegations of religious persecution.

        Cardozo testified that he is a practicing Catholic and that his brother, Caiten,

converted to Islam. Cardozo acknowledged a longstanding dispute with Caiten over

family property that was transferred to Cardozo in 1997. Apparently, Caiten believed

that the property should have been transferred to him instead, and threatened to break

Cardozo’s legs and kill him. In October 2007, Caiten and his “Islamic friends” entered

Cardozo’s home in India, dragged him outside, and kicked, slapped, and burned him with

cigarettes and a “hot rod” when he refused to convert to Islam. Cardozo admitted on

cross-examination, however, that this assault was primarily related to the property

dispute. Cardozo did not report this incident to the police because, according to his

testimony, his brother had a good relationship with the authorities. On cross-

examination, Cardozo claimed for the first time that he was threatened in India by

“political ministers.”

       The IJ denied relief, finding that the “primary motive [for the 2007 assault] was

for [Cardozo] to turn over the property to Caiten . . . .” According to the IJ, “this was a

matter whereby [Cardozo] was involved in a personal feud with his brother over

ownership of land . . . .” Thus, the IJ concluded that “[t]here is no evidence . . . that

[Cardozo] was mistreated by the government of India, nor is there any evidence that

Caiten, along with his [“Islamic friends”], were acting with impunity or were acting with

the consent or acquiescence of the government, or that the government would be

unwilling to protect [Cardozo] against his brother . . . .” Although Cardozo also claimed

                                               2
that he was threatened by “political ministers” on account of his religion, the IJ stated that

this testimony was not persuasive because it was “never brought on direct examination,

nor was it made part of [Cardozo’s] witness statement.” The IJ also concluded that

Cardozo had not established a well-founded fear of future persecution because the

background materials that he submitted did not contain evidence that he would be

mistreated or prevented from practicing Catholicism in his home state of Goa.

Furthermore, the IJ found that there was no basis for granting relief under the CAT.

       The Board of Immigration Appeals (“BIA”) dismissed Cardozo’s appeal. The

BIA found no clear error in the IJ’s conclusion that Cardozo’s claim regarding the

“political ministers” was not credible. In addition, although the Board assumed that

Cardozo had established a nexus to a protected ground, it held that, while the record

demonstrated “that there is some violence against Christians in India, the evidence is

insufficient to establish that the government was unable or unwilling to protect [Cardozo]

from his brother and his brother’s associates.” The BIA also concluded that the evidence

was insufficient to establish a pattern or practice of persecution of Catholics in India.

Because Cardozo did not establish eligibility for asylum, the Board held that he could not

satisfy the more difficult withholding of removal standard. Finally, the BIA determined

that Cardozo failed to meet the eligibility requirements for CAT relief because he did not

establish that the Indian government would acquiesce to his torture. Cardozo filed a

timely petition for review of the BIA’s decision.

       We have jurisdiction under INA § 242 [8 U.S.C. § 1252]. Because the BIA issued

its own opinion, we review its decision rather than that of the IJ. Li v. Att’y Gen., 400

                                              3
F.3d 157, 162 (3d Cir. 2005). But we also look to the decision of the IJ to the extent that

the BIA defers to or adopts the IJ’s reasoning. Chen v. Att’y Gen., 676 F.3d 112, 114 (3d

Cir. 2011). Our review of these decisions is for substantial evidence, considering

whether they are “supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Lin-Zheng v. Att’y Gen., 557 F.3d 147, 155 (3d Cir.

2009) (en banc) (internal citation omitted). We will uphold an adverse credibility

determination under the substantial evidence standard “‘unless any reasonable

adjudicator would be compelled to conclude to the contrary.’” Lin v. Att’y Gen., 543

F.3d 114, 119 (3d Cir. 2008) (internal citation omitted). Adverse credibility

determinations based on speculation or conjecture, rather than on record evidence, are

reversible. Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002).

       Cardozo claims that the Board should not have upheld the adverse credibility

determination concerning his reference, for the first time on cross-examination, to being

threatened by Indian “political ministers.” Cardozo explained that he did not present this

allegation in his asylum application or on direct examination because he feared reprisals

from the ministers if he identified them by name. 1 Importantly, however, he has not

adequately explained why he could not have referred to the threats without specifically

identifying the ministers. See Xie v. Ashcroft, 359 F.3d 239, 243 (3d Cir. 2004) (holding


1
  Alternatively, Cardoza asserts that he “did mention the connection of [his] brother and
his associates with political ministers in the written narrative he submitted with his
[asylum] application.” In statements submitted in connection with his asylum
application, Cardoza claimed that his brother had “good contacts” with political
ministers. This allegation, however, is materially different from his statement on cross-
examination that “political ministers have threatened [him].”
                                             4
that the omission of a material event from an asylum application may support an adverse

credibility finding). Under the circumstances, we conclude that no reasonable

adjudicator would be compelled to arrive at a conclusion contrary to that reached by the

IJ and the BIA.

       The BIA also properly held that, to the extent that Cardoza testified credibly, he

was not eligible for relief. To establish eligibility for asylum on the basis of past

persecution, an alien must make a credible showing that he suffered some harm rising to

the level of persecution on account of a statutorily protected ground, and that it was

committed by the government or forces the government is unwilling to control. Gao, 299

F.3d at 272. Religion is a protected ground under the INA. INA § 101(a)(42)(A) [8

U.S.C. § 1101(a)(42)(A)]. An applicant for asylum bears the burden of proof. Abdille v.

Ashcroft, 242 F.3d 477, 482 (3d Cir. 2001).

       The BIA assumed that Cardozo established that his religion was “at least one

central reason” for the alleged persecution by his brother. INA § 208(b)(1)(B)(i); see

also Ndayshimiye v. Att’y Gen., 557 F.3d 124, 129-30 (3d Cir. 2009) (holding that an

asylum applicant can demonstrate that conduct amounted to persecution so long as a

central reason for the conduct was animus toward a protected ground, even if that

motivation was not the sole or primary reason for the conduct). Nevertheless, the BIA

held that Cardozo did not demonstrate that the government of India was unwilling or

unable to protect him, or that he had established a pattern or practice of persecution of

Catholics in India. We conclude that these conclusions are supported by substantial

evidence.

                                              5
       An applicant is not required to prove that the government “refused” to protect him,

only that the government was unwilling or unable to do so. Valdiviezo-Galdamez v.

Att’y Gen., 502 F.3d 285, 289 (3d Cir. 2007). Here, Cardozo asserted that he did not

report to the police that he was assaulted in 2007 by Caiten and his “Islamic friends”

because Caiten had “good connections with the police.” We conclude, however, that the

background material belies Cardozo’s assertion that the government was unwilling or

unable to protect him. 2 See Ornelas-Chavez v. Gonzales, 458 F.3d 1052, 1058 (9th Cir.

2006) (holding that an applicant “need not have reported th[e] persecution to the

authorities if he can convincingly establish that doing so would have been futile or

[would] have subjected him to further abuse.”). The record indicates that some state and

local governments imposed limits on religious freedom, describes violence against

Christians in various regions of India, and references a few instances of attacks on

Christians in Cardoza’s home state of Goa. Importantly, however, according to the State

Department’s International Religious Freedom Report, there is a concentration of

Christians in Cardoza’s home state of Goa, the Indian government “continued to

implement an inclusive and secular platform that included respect for the right to

religious freedom,” and those responsible for religious-based violence have been

prosecuted. This evidence demonstrates that the BIA also properly concluded that


2
 Cardozo claims that the IJ and the BIA “cherry-picked” evidence in the record
concerning Indian “authorities’ handling of sectarian violence.” As noted below,
however, the BIA did acknowledge the existence of violence against Christians in India.
This Court has held that the BIA “‘is not required to write an exegesis on every
contention,’ . . . but only to show that it has reviewed the record and grasped the
movant’s claims.” Sevoian v. Ashcroft, 290 F.3d 166, 178 (3d Cir. 2002) (internal
                                             6
Cardozo failed to establish a pattern or practice of persecution against Catholics in India.

Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005) (holding that, in order to constitute a

“pattern or practice,” the persecution of a group must be “systemic, pervasive, or

organized.”).

       In sum, a reasonable adjudicator would not be compelled to conclude that the BIA

incorrectly rejected Cardozo’s asylum claim. Because Cardozo cannot satisfy the asylum

standard, he cannot satisfy the more difficult withholding of removal standard. Zubeda v.

Ashcroft, 333 F.3d 463, 469-70 (3d Cir. 2003). Additionally, although Cardozo claimed

that Caiten tortured him, Caiten is not an Indian official and Cardozo failed to establish

that public officials would acquiescence to his torture. 8 C.F.R. § 1208.18(a)(1)

(providing that the applicant must establish that he or she, more likely than not, will be

subjected to torturous acts inflicted “by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an official capacity.”). Thus,

Cardozo did not demonstrate that he is entitled to protection under the CAT.

       For the foregoing reasons, we will deny the petition for review.




citation omitted).
                                              7